Exhibit 10.1

 

LOGO [g71698ex10_1pg01a.jpg]

October 26, 2015

Mr. Eugene M. Bullis

Dear Gene,

As you know, David B. Greenfield, our Chief Financial Officer, passed away very
recently. His death was tragic and a significant loss to the Company, both on a
personal and professional level.

In the immediate aftermath of David’s death and in order to ensure that we
satisfy various legal, regulatory and stock exchange requirements, the Board of
Directors of The Hanover Insurance Group, Inc. (“THG”, together with its
subsidiaries, the “Company”) appointed our Chief Executive Officer, Frederick H.
Eppinger, as acting Chief Financial Officer, and Warren E. Barnes, our Corporate
Controller, as acting Principal Accounting Officer. Also, as you know, the Board
is undertaking a search for a new Chief Executive Officer to replace
Mr. Eppinger in light of his planned resignation. We will initiate a search for
a permanent Chief Financial Officer at a later date.

As we discussed, we would ask that you return to the Company under this proposal
in an interim capacity as Chief Financial Officer. With this in mind, I am
pleased to confirm the details of our offer of employment to rejoin the Company.
As we discussed, you would join the Company on October 27, 2015, initially with
the title Executive Vice President - Senior Finance Officer, reporting to
Mr. Eppinger. On the first day following the filing of our third quarter Form
10-Q with the SEC (expected to occur on or about October 30, 2015), you will
assume the responsibilities and title of interim Chief Financial Officer. The
material terms and conditions of this Offer Letter are contingent upon approval
from the Compensation Committee of the Board of Directors and appointment of you
to these capacities by the Board. The terms of your employment are as follows:

 

  1. Term of Employment. You will be expected to remain employed with the
Company and serve in this role, or any such other role as may be determined by
THG’s CEO, until May 13, 2016 (your “Term Date”).

 

  2. Base Salary. Effective on your first day and through your Term Date, your
salary will be payable in biweekly installments of $50,000 (“Base Salary”). As
an exempt employee, you will be paid on a biweekly schedule, in accordance with
the Company’s standard payroll process.

 

  3. Restricted Stock Award. Effective on the date you commence employment with
the Company, you will be granted a restricted stock award having a value on the
date of grant equal to approximately $100,000 (the “Restricted Stock Award”).
Except as otherwise provided in Section 5 below, the Restricted Stock Award will
vest and no longer be subject to forfeiture on the Term Date. Notwithstanding
the foregoing, you will be prohibited from transferring such shares until
January 1, 2017. Such Restricted Stock Award shall be subject to the terms and
conditions of The Hanover Insurance Group 2014 Long-Term Incentive Plan (the
“2014 Plan”) and the applicable grant agreement.

 

  4. Sign-On Bonus. Effective on the date you commence employment with the
Company, you will be paid a one-time cash bonus in the amount of $75,000 (the
“Sign-On Bonus”).

 

  5. (a) Except as set forth in subsection 5(d), if your employment with the
Company is terminated prior to the Term Date, then you will be entitled to
payment of Base Salary through your Term Date, your Restricted Stock Award will
immediately vest (but will still remain subject to restrictions on transfer
through January 1, 2017), and your Sign-On Bonus will become non-refundable.

 

LOGO [g71698ex10_1pg01bnew.jpg]



--------------------------------------------------------------------------------

(b) For purposes of clarification, in the event the Company identifies and
appoints a permanent Chief Financial Officer prior to the Term Date, we will
either ask you to remain as a senior advisor to assist in the transition through
the Term Date on the same financial terms as are set forth in this letter, or
trigger the provisions in subsection 5(a).

(c) Any entitlement under subsections 5(a) or 5(b) will be contingent upon your
execution of a separation agreement that is acceptable to the Company (the
“Separation Agreement”). The Separation Agreement will contain a general
release, non-solicitation, confidentiality, and non-disparagement provisions,
along with other terms acceptable to the Company.

(d) Notwithstanding the foregoing, if your employment with the Company is
terminated prior to the Term Date (i) as a result of your resignation, (ii) for
“Cause”, or (iii) for “Good Reason” (in each case as determined by the Board of
Directors), then payment of Base Salary shall immediately cease, your Restricted
Stock Award shall be automatically cancelled and forfeited and you shall be
required to refund the unearned prorated portion of your Sign-On Bonus to the
Company. “Cause” shall have the definition assigned to it in the 2014 Plan and
“Good Reason” shall mean the inability or failure, for whatever reason,
including disability or death, to perform the duties and responsibilities
assigned in a professional and competent manner.

 

  6. We shall mutually agree on the scope of your duties and responsibilities,
including various reporting relationships, and on your work schedule. Your
responsibilities may include appropriate officer and director appointments and
responsibilities with respect to subsidiaries of THG. We have also agreed that
in the event that your services are required beyond the Term Date, then we would
discuss the possibility of an extension prior to that date.

 

  7. You will be eligible to participate in The Hanover Insurance Group’s
benefit programs including, but not limited to, Group Dental, Life, Short and
Long-Term Disability Insurance, and The Hanover Insurance Group Retirement
Savings Plan. Eligibility for and entitlements to benefits are determined by the
terms and conditions of the applicable benefit plans.

 

  8. You will be eligible to earn four (4) weeks of vacation annually. Vacation
time for 2015 and 2016 will be prorated based upon your start and end dates.

 

  9. As a condition of employment, all employees will be paid through Electronic
Funds Transfer (EFT). You may have your pay deposited into as many as four
accounts. All amounts payable hereunder shall be subject to applicable
withholdings.

 

  10. This offer letter briefly summarizes some of the terms and conditions of
your employment. This letter is not and should not be construed as an employment
contract. Employment at the Company is at-will. This means that you or the
Company can terminate the employment relationship at any time, for any reason or
no reason at all, with or without cause or notice. This provision shall not
affect any rights to compensation as provided in Section 5 above.

 

  11. You acknowledge and agree that if during your employment, and/or at the
termination of your employment, you owe any monies to the Company, such monies
may be deducted from your paycheck(s), including your final paycheck, except
that you must be paid the minimum wage for all hours worked in the applicable
pay period.

 

  12.

As a condition of your employment, you agree that you will (i) not, directly or
indirectly, during the term of your employment with the Company, and for a
period of one year thereafter, hire, solicit, entice away or in any way
interfere with the Company’s relationship with, any of its officers or
employees, or in any way attempt to do so or participate with, assist or
encourage a third party to do so, (ii) at all times, neither disclose any of the
Company’s confidential or proprietary information to any third party, nor use
such information for any purpose other than for the benefit of the Company and
in accordance with Company policy, (iii) not, during the term of



--------------------------------------------------------------------------------

  your employment with the Company, and for a period of one year thereafter,
interfere with or seek to interfere with, the Company’s relationships with any
of its policyholders, customers, clients, agents or vendors, and (iv) at all
times, comply with the Company’s Code of Conduct and other policies and
procedures as in effect from time to time.

For the purposes of this provision, “confidential” or “proprietary” information
shall include any information concerning the business, prospects, and goodwill
of the Company, including, by way of illustration and not limitation, all
information (whether or not patentable or copyrightable) owned, possessed or
used by the Company including without limitation any agent or vendor
information, client information, potential agent or client lists, trade secrets,
reports, technical data, computer programs, software documentation, software
development, marketing or business plans, unpublished financial information,
budgeting/price/cost information or agent, broker, employee or insured’s lists
or compensation information, except to the extent such information is otherwise
legally and publicly available.

Gene, we are truly excited about you rejoining our team. Please don’t hesitate
to call me at (508) 855-2615 or Jay at (508) 855-2691 if you have any questions
or concerns.

 

Sincerely, /s/ Christine Bilotti-Peterson Christine Bilotti-Peterson Senior Vice
President and CHRO

 

Signed:    

/s/ Eugene M. Bullis

   

 

Eugene M. Bullis     Date